DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments, filed 2/18/2021, have overcome the outstanding claim objections and the rejections of claims under 35 U.S.C. 112(b) and under 35 U.S.C. 112(d).  All objections and rejections have been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with SHIRLENE JACKSON BECKFORD on 3/5/2021.

The application has been amended as follows: 
In Claim 11, line 2, the word “having” has been deleted and the word  --have--  inserted therefor.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the following is a summary of the closest prior art.
Kelly et al (US 2008/0311416) discloses a coated paper comprising a base sheet having two surfaces, and a coating composition comprising: a starch binder; polymeric hollow pigments that form clusters having a volume median diameter greater than about 1 micron, therefore, the individual polymeric hollow pigments having a volume median diameter of 0.35 to 3 microns, preferably 0.8 to 1.2 microns; and calcium carbonate as a particularly preferred pigment and having a coarse particle size distribution for better gloss and smoothness of the coating in which less than about 65% of the particles have a diameter of less than about 2 microns.  As an example of the coarse particle product, HYDROCARB 60® is cited and used in some examples, and which has a median particle diameter of about 1.4 microns as specified by the manufacturer.  Although titanium dioxide and zinc oxide are recited in a broad list of pigments, there is no disclosure of including them with the particularly preferred calcium carbonate.  Titanium dioxide of unknown particle size was used in one comparative sample without calcium carbonate.
Swoboda et al (US 2003/0152724), which was cited in the International Search Report and Written Opinion for International Application No: PCT/US2017/066632, discloses printing a textured/insulation coating on at least a portion of a paperboard blank (base sheet), the coating comprising a liquid polymeric binder mixed with microspheres, wherein the binder and microspheres expand and cure when appropriately heated.  The coating may also include a mineral filler selected from a 
Andersen et al (US 6231970), which was cited in the International Search Report and Written Opinion for International Application No: PCT/US2017/066632, discloses thermoplastic starch compositions that include a thermoplastic starch melt, a plasticizer, an inorganic filler component and optionally a fibrous component.  The composition can be molded or formed into a desired article such as sheet, film, container, wrapper, toy, tool, etc. having a thickness from 0 001 mm to 1 cm or greater and include printing, coatings or laminates, or be used as a coating for paper, metal, plastic, concrete, etc.  The filler component can selected from a broad list that includes calcium carbonate and titanium dioxide, the particles having a particle size from 0.01 micron to about 2 mm depending on the thickness of the film, sheet or article to be manufactured.  Microspheres and polymeric microparticles are neither disclosed nor suggested.  There 
The prior art fails to disclose the textured printable paper as claimed and fails to provide motivation to one of ordinary skill in the art to modify the prior art disclosures to obtain the textured printable paper as claimed.  Since the textured printable paper is novel and unobvious, the method of forming the textured printable paper as claimed is also novel and unobvious.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748